ONION, Judge
(dissenting).
I am in full accord with the trial judge’s findings that the petitioner is entitled to the relief sought. Petitioner was not represented by counsel at the time of his 1938 Lamb County conviction. At such time he was indigent and did not waive his right to counsel. In fact, the trial court denied his request for counsel. These facts are not disputed.
This prior but invalid conviction was utilized to obtain petitioner’s conviction as an habitual criminal in Hale County in 1949. Such invalid conviction was introduced before the jury prior to their determination of the petitioner’s guilt for the instant or primary offense of robbery. Despite instructions not to consider the same on the issue of guilt, the petitioner suffers anew from such deprivation of his Sixth Amendment rights, for such instructions are not deemed sufficient. Burgett v. Texas, 389 U.S. 109, 88 S.Ct. 258, 19 L.Ed.2d 319.
I respectfully dissent. Burgett v. Texas, supra.
WOODLEY, P. J., joins in this dissent.